Citation Nr: 0908464	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-37 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial increased disability rating for 
mechanical low back pain with intervertebral disc syndrome, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 2001 to 
July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO granted 
service connection for mechanical low back pain and rated the 
Veteran at 10 percent disabling (effective July 12, 2003).  
Service connection was also granted for bilateral plantar 
fasciitis.  The case was subsequently transferred to the RO 
in Chicago.  In a September 2004 rating decision, the RO 
increased the rating for mechanical low back pain with 
intervertebral disc syndrome to 20 percent (effective July 
12, 2003).  A separate evaluation 10 percent was also 
assigned for radiculopathy of the left lower extremity 
(effective July 12, 2003).  The evaluation for the 
radiculopathy of the left lower extremity was not appealed.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO in Chicago.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  

In August 2006, the Board remanded this claim for further 
development, including the issuance of a statement of the 
case for the Veteran's bilateral plantar fasciitis claims.  
In the March 2008 statement of the case, the Veteran was 
instructed that he needed to file a formal appeal within 60 
days to perfect the appeal.  No appeal was received.  As a 
result, an initial increased rating for bilateral plantar 
fasciitis is not before the Board at this time.  


FINDING OF FACT

The mechanical low back pain with intervertebral disc 
syndrome has been manifested by forward flexion of 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, moderate limitation of motion of the lumbar 
spine, and radiculopathy of the left lower extremity.  
Incapacitating episodes and ankylosis have not been shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
mechanical low back pain with intervertebral disc syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, DCs 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
DCs 5242, 5243 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.  

II.  Legal Criteria 

        A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, for initial rating decisions that establish 
service connection and assign an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

	B.  The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain 
must be supported by pathology and shown through objective 
observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id. 

DC 5003 states that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003 (2008).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The regulations for rating disabilities of the spine were 
revised during the period on appeal, effective September 26, 
2003.  See, 68 Fed. Reg. 51454 (Aug. 27, 2003).  Where the 
law or regulations governing a claim are changed while the 
claim is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 03-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  

The Board must evaluate disabilities under multiple 
diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).

Two diagnostic codes were applicable before the last change 
in the ratings schedule for musculoskeletal disabilities; DCs 
5292 and 5295.  Prior to September 26, 2003, a 10 percent 
rating was warranted for slight limitation of motion of the 
lumbar spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2003).  

Also prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
40 percent rating was warranted for lumbosacral strain that 
was severe, with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space; a 40 percent evaluation was 
also warranted when only some of these symptoms were present 
if there was also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2003).  

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height (10 percent).  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes allows for an evaluation of 
60 percent for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243 (2008).  For purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Note (1) (2008).  This regulation was 
slightly revised in September 2003.  Effective September 26, 
2003, the regulations for rating disabilities of the spine 
were revised, and the diagnostic codes were reclassified.  
These reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.  

It has not been contended or shown in this case that the 
Veteran has demonstrable deformity of a vertebral body (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes (all which existed prior to September 26, 
2003) pertaining to these disabilities are not applicable in 
the instant case.  

III.  Analysis

The Veteran was granted service connection and an initial 
rating of 10 percent for his mechanical low back pain 
(effective July 12, 2003).  In September 2004, his evaluation 
was increased to 20 percent (effective July 12, 2003).  The 
Board will consider whether an increase is applicable from 
July 12, 2003 under both the old and current regulations.  

Turning first to the old regulations, under DC 5292, 
limitation of motion of the lumbar spine, a 40 percent rating 
was warranted for severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (2003).  This is the next highest rating the 
Veteran would be eligible to receive.  For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2 (2008).  

A review of the claims file shows the Veteran's range of 
motion was measured several times throughout his treatment 
for his mechanical low back pain with intervertebral disc 
syndrome.  A May 2004 VA nerve clinic note shows that the 
Veteran's lumbar spine flexion was 50 degrees, extension -
10 degrees, and bilateral rotation 20 degrees.  Prior to that 
point, a March 2004 VA medical record and the June 2003 VA 
examination showed that the Veteran had a normal or close to 
normal range of motion.  VA medical records from June 2004 to 
October 2005 show range of motion to be within normal limits.  
October 2005 neurology consult and chiropractic notes show 
decreased or limited motion, but a November 2005 chiropractic 
note shows the Veteran's range to be again within normal 
limits.  

The next fluctuation appeared to be at the November 2006 VA 
examination, where the Veteran's range of motion was recorded 
as forward flexion to 30 degrees, however, the VA examiner 
observed that the Veteran bent at 45 degrees when he got up 
from the examination table.  The rest of his measurements 
were extension of 5 degrees; right lateral flexion of 
10 degrees; left lateral flexion of 15 degrees; right lateral 
rotation of 20 degrees and left lateral rotation of 
10 degrees.  At the March 2007 VA examination, the Veteran's 
flexion was 0 to 60 degrees and his extension was 0 to 
10 degrees.  

Even though a review of the VA medical records and VA 
examinations does show the Veteran's disability changed 
slightly, at no point did it show itself to be severely 
limited in terms of range of motion.  An increased evaluation 
to 40 percent under DC 5292 cannot be awarded.  

An increase under DC 5295, lumbosacral strain, also cannot be 
awarded.  The veteran's low back disability fails to satisfy 
the qualitative criteria for a rating higher than 20 percent.  
The next available rating, at 40 percent, requires severity, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space.  38 C.F.R. § 4.71a, DC 5295.  The clinical data 
does not reflect this degree of severity; at no point was a 
positive Goldthwaite's sign mentioned, nor was there marked 
limitation of forward bending in a standing position.  A 
40 percent evaluation is also warranted when only some 
symptoms are present if there is also abnormal mobility on 
forced motion; abnormal mobility on forced motion was not 
shown on VA medical records or examinations.  

The current regulations do not provide for an increased 
rating for the Veteran's disability either.  For DC 5243, 
intervertebral disc syndrome, the Veteran's disability is 
evaluated either under the General Rating Formula (discussed 
above) or a different formula based on incapacitating 
episodes.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Note (1).  A September 2005 
VA medical record that shows a VA physician's assistant 
advised medication and "to stay at home and rest" does not 
qualify because this is not bed rest prescribed by a 
physician.  Also, at the November 2006 VA examination, the 
Veteran stated that he had "incapacitating episodes" 
"every time he went to the emergency room four to five times 
in the last year."  There is no record of a physician 
prescribing bed rest in the Veteran's VA records.  No private 
records were submitted or reported to the RO.  As a result, 
the Veteran cannot receive an increase through the separate 
formula for incapacitating episodes.  

Under the General Rating Formula, the Veteran must show 
unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine to receive a 40 percent rating (the next higher 
30 percent rating pertains to the cervical spine).  As 
mentioned above, the Veteran was not shown at any point to 
have ankylosis.  While the November 2006 VA examiner first 
measured the Veteran as having a forward flexion of 
30 degrees, the examiner observed the Veteran to bend to 
45 degrees.  Considering the Veteran's range of motion 
measurements as a whole, which showed measurements squarely 
in the 20 percent range, the Board does not find the Veteran 
meets the criteria for an increased rating to 40 percent.  

Considering 38 C.F.R. § 4.40 and 4.45, at the November 2006 
VA examination it was noted that the Veteran did not have any 
further loss of degrees of motion or functional impairment 
due to pain, pain on repeated use, fatigue, weakness, 
incoordination or lack of endurance.  As stated above, 
functional loss due to pain must be supported by pathology 
and shown through objective observation.  Johnston v. Brown, 
10 Vet. App. 80, 84-85.  There is no basis for a rating in 
excess of 20 percent based on limitation of motion due to any 
functional loss.  

Additionally, at the November 2006 VA examination, the 
Veteran mentioned that he had been to the emergency room 
seven times for bowel incontinence problems, which can be a 
sign of cord compression.  There is no evidence of these 
visits in the claims file and no evidence of bowel or bladder 
incontinence problems in any of the Veteran VA medical 
records which document the Veteran's condition from June 2003 
to February 2008.  No private records were submitted or 
reported to the RO.  The November 2006 VA examiner also found 
such a claim to be dubious, and stated "it is difficult to 
think that [the] patient did not have immediate MRIs and 
neurosurgical consultations with these types of symptoms."  
The Board does not find there is enough evidence to provide a 
separate evaluation without objective evidence of further 
impairment.  

In accordance with Hart, 21 Vet. App. 505, 509-510, staged 
ratings have been considered by the Board.  However, since 
July 12, 2003, the veteran's symptoms have shown to have 
remained relatively constant and staged ratings are not 
warranted.  

A September 2006 statement by the Veteran's girlfriend 
records her observations of the Veteran's disability 
worsening and her opinion that the Veteran cannot work.  
There is no indication from the record that the Veteran's 
girlfriend has medical training or expertise.  As a lay 
person, she is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As for extraschedular consideration, the Veteran has not 
needed frequent hospitalization for his disability and no 
objective evidence suggests it markedly interferes with 
employment.  The November 2006 VA examination report states 
that the Veteran was never hospitalized for back pain.  This 
report also stated that the Veteran said his disability 
affects all activities of daily living except eating and 
records that the Veteran had not worked since July 2004.  A 
February 2005 clinic note states that the Veteran was not 
working and enrolled in school.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  
There is no showing of frequent hospitalization due to 
service-connected disability or objective evidence of marked 
interference with employment.  A referral for consideration 
of an extraschedular rating is not warranted. 38 C.F.R. § 
3.321 (b)(1).  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial increased disability rating in 
excess of 20 percent for mechanical low back pain with 
intervertebral disc syndrome is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


